

116 HR 3665 IH: School Violence Prevention and Mitigation Act of 2019
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3665IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Williams (for himself and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a grant program to encourage schools to conduct independent facility security risk
			 assessments and make hard security improvements, and for other purposes.
	
 1.Short titleThis Act may be cited as the School Violence Prevention and Mitigation Act of 2019. 2.School Security GrantThe Omnibus Crime Control and Safe Streets Act of 1968 is amended by inserting after part BB the following:
			
				CCRisk assessment and hard security grant
					2901.Independent facility security risk assessments
 (a)In generalBeginning not later than 180 days after the date of enactment of this part, the Director of the Office of Community Oriented Policing Services (referred to in this part as the COPS Director) shall award grants to public schools to have independent facility security risk assessments performed.
						(b)Application
 (1)In generalTo be eligible to receive a grant under this section, a public school shall submit to the COPS Director an application at such time, in such manner, and containing such information as the COPS Director may require, including—
 (A)the size of the school; (B)a comprehensive report on the financial state of the school, including any Federal, State, or local funds used in the school’s budget; and
 (C)a certification to the Attorney General that the school is unable to cover the cost of an independent facility security risk assessment without the grant awarded under this section.
 (2)PriorityThe COPS Director, in awarding a grant under this section, shall give priority to applications of public schools that have experienced an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals.
							(c)Ineligibility
 (1)In generalA public school shall be ineligible to receive a grant under this section if it— (A)received a grant under this section or section 2902 in the previous 5 fiscal years; or
 (B)receives a grant under section 2902 in the same fiscal year. (2)ExceptionNotwithstanding paragraph (1), in the case that a grant recipient experiences an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals, such grant recipient shall be eligible to receive an additional grant under this section or section 2902 in the fiscal year after the date of the event.
							2902.Hard security improvements
 (a)In generalBeginning not later than 180 days after the date of enactment of this part, the COPS Director shall award grants to public schools for the purpose of making hard security improvements to schools.
						(b)Application
 (1)In generalTo be eligible to receive a grant under this section, a public school shall submit to the COPS Director an application at such time, in such manner, and containing such information as the COPS Director may require, which application shall include—
 (A)the size of the school; (B)a comprehensive report on the financial state of the school, including any Federal, State, or local funds used in the school’s budget;
 (C)a comprehensive description of previous improvements made to the school meant to address school security related vul­ner­a­bil­i­ties;
 (D)the specific products and services that will be purchased with the grant funds and an estimate of such costs and services; and
 (E)the results of the school’s most recent independent facility security risk assessment. (2)PriorityThe COPS Director, in awarding a grant under this section, shall give priority to applications of schools that—
 (A)have experienced an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals; or
 (B)have a higher tier of vulnerability score according to a school’s most recent independent facility security risk assessment.
								(c)Ineligibility
 (1)In generalA public school shall be ineligible to receive a grant under this section if— (A)a public school received a grant under this section in the previous 5 fiscal years; or
 (B)a public school receives a grant under section 2901 in the same fiscal year. (2)ExceptionNotwithstanding paragraph (1), in the case that a grant recipient experiences an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals, such grant recipient shall be eligible to receive an additional grant under this section or section 2901 in any fiscal year after the date on which the event occurred.
							(d)Matching funds
 (1)In generalThe Federal share of a grant received under this part may not exceed 50 percent of the hard security improvement costs.
 (2)WaiverThe COPS Director may waive in whole or in part, the matching requirement under paragraph (1) in the case that the recipient has a financial need for such waiver.
 (e)Grant conditionsA recipient of a grant under this section shall— (1)use the grant to make hard security improvements identified as necessary by the most recent independent facility security risk assessment;
 (2)in the case that a panic alarm is not installed or operable according to the independent facility risk assessment, use the grant for the installation of at least 1 panic alarm for use in a school security emergency, including a non-fire evacuation, lockdown, or active shooter situation, which alarm—
 (A)shall be directly linked to the local law enforcement agency that is closest in proximity to the grant recipient;
 (B)shall immediately transmit a signal or message to such law enforcement agency upon activation; and (C)shall not be audible within the public school building;
 (3)before entering into a contract with a vendor, obtain written confirmation from the law enforcement agency or entity that conducted the independent facility security risk assessment that the improvement will mitigate a vulnerability identified in the independent facility security risk assessment; and
 (4)ensure that hard security improvements comply with local building code requirements and standards. 2903.Information dissemination; reports (a)Information dissemination (1)In generalThe COPS Director shall disseminate to each local educational agency in the United States information about the availability of grants under sections 2901 and 2902.
 (2)Event noticeNot later than 30 days after an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals occurs in a public school, the Director shall contact verbally the head of such public school to provide notice of priority eligibility for grants under sections 2901 and 2902 and to offer technical assistance in navigating the application process.
 (b)Grant recipient reportNot later than 1 year after receiving a grant under section 2901 or 2902, the grant recipient shall submit to the COPS Director a copy of the results of each independent facility security risk assessment and a list of each hard improvement for which the grant funds were used by the recipient.
 (c)COPS Director ReportNot later than 2 years after the date of enactment of this part, and annually thereafter, the COPS Director shall submit to the appropriate congressional committees a report on the national state of physical security in schools, which shall include the contents of any information submitted by a grant recipient under subsection (b).
						2904.Tiers of vulnerability
 (a)In generalThe COPS Director, in consultation with school safety experts, including school resource officers, shall issue guidelines implementing this part. Such guidelines shall include a 4-tier scale for assessing security vulnerabilities of schools in independent facility security risk assessments. In the 4-tier scale developed under this subsection, tier 4 shall indicate the highest level of vulnerability.
 (b)FactorsThe factors to be considered in determining a school facility’s level of vulnerability include— (1)the amount of violence occurring on campus involving deadly weapons, including knives longer than 3 inches, firearms, and explosives;
 (2)the number of trespassers who have gained access to campus in the last 3 years; (3)the ability of a school to carry out an active shooter drill; and
 (4)the state of existing school security related infrastructure. 2905.DefinitionsIn this part:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on the Judiciary and the Committee on Education and Labor of the House of Representatives and the Committee on the Judiciary and the Committee on Health, Education, Labor, and Pensions of the Senate.
 (2)Hard security improvementsThe term hard security improvements means improvements to the infrastructure of school property perimeter, parking lot perimeter, building perimeter, entrance and exit points of the school building, video monitoring equipment, alert notification equipment, the interior and perimeter of the classroom, and any other physical improvements related to camera systems and related hardware, alarm and notification technology, and visitor management technologies deemed eligible for improvement by the COPS Director.
 (3)Independent facility security risk assessmentThe term independent facility security risk assessment means an assessment that— (A)identifies active shooter and related security vulnerabilities of public schools, considering security factors, including the strength and maintenance levels of the property perimeter, parking lot perimeter, building perimeter, and classroom and interior perimeter, and the presence of a silent security system signal generated by the manual activation of a device intended to signal a life-threatening or emergency situation requiring a response from law enforcement;
 (B)is conducted by— (i)an individual or entity qualified under the Department of Homeland Security Protective Security Advisor Program; or
 (ii)a State or Federal law enforcement agency; and (C)categorizes the security needs of a facility using the 4 tiers developed by the COPS Director pursuant to section 2904.
 (4)Public schoolThe term public school means a public elementary school or a public secondary school, including an elementary school or a secondary school that is predominately funded by an Indian tribal government.
 2906.Authorization of appropriationsThere is authorized to be appropriated to carry out this part $200,000,000 for each of fiscal years 2020 through 2030, of which—
 (1)$75,000,000 shall be made available for grants for independent facility security risk assessment; and
 (2)$125,000,000 shall be made available for grants for hard security improvements. . 